Exhibit 99.1 United States Gasoline Fund, LP Monthly Account Statement For the Month Ended September 30, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ 884,684 Unrealized Gain (Loss) on Market Value of Futures (2,885,215) Interest Income 5,281 Total Income (Loss) $ (1,995,250) Expenses Investment Advisory Fee $ 28,902 Brokerage Commissions 5,081 NYMEX License Fee 1,129 Non-interested Directors' Fees and Expenses 266 Prepaid Insurance Expense 122 Other Expenses 12,300 Total Expenses 47,800 Expense Waiver (5,074) Net Expenses $ 42,726 Net Gain (Loss) $ (2,037,976) Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 9/1/09 $ 60,191,630 Net Gain (Loss) (2,037,976) Net Asset Value End of Period $ 58,153,654 Net Asset Value Per Unit (1,800,000 Units) $ 32.31 To the Limited Partners of United States Gasoline Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended September 30, 2009 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States Gasoline Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
